DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 13 September 2021, with respect to the rejection of claims 1, 3, 4, and 6-9 under 35 U.S.C. § 103 as being unpatentable over Sood et al. have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method comprising transmitting one or more input acoustic signals into at least a portion of a battery while the battery is housed within an electronic device; detecting one or more response signals generated in response to the one or more input acoustic signals; and analyzing one or more physical characteristics of the battery based on the one or more response signals.
With regards to claim 10, the prior art of record fails to teach and/or suggest a method comprising, in combination with the other recited steps, based on a difference between the one or more response signals and the one or more predetermined response signals, detecting a modification to internal contents of the host device, especially wherein the modification includes one or more of removing one or more objects from the internal contents of the host device, replacing one or more of the internal contents with one or more different objects, or adding one or more new objects to the internal components of the host device.
With regards to claim 11, the prior art of record fails to teach and/or suggest an apparatus comprising, in combination with the other recited elements, one or more processors configured to compare the one or more response signals with one or more predetermined response signals of one or more internal components associated with the hose device and based on a difference between the one or more response signals and the one or more predetermined response signals, detect a modification to internal contents of the host device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855